Citation Nr: 0807146	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  05-35 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for claimed chronic 
fatigue syndrome, to include as due to an undiagnosed 
illness.  

2.  Entitlement to service connection for multiple joint pain 
involving the shoulders, elbows, wrists, hands, fingers, 
hips, knees, and low back, to include as due to an 
undiagnosed illness.  

3.  Entitlement to service connection for chronic pelvic and 
abdominal pains, to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for temporomandibular 
joint pain, to include as due to an undiagnosed illness.  

5.  Entitlement to service connection for a heart symptoms, 
including cardiac dysrhythmia, as due to an undiagnosed 
illness.  

6.  Entitlement to service connection for a chronic 
disability manifested by low grade fever, to include as due 
to an undiagnosed illness.  

7.  Entitlement to service connection for a chronic 
disability manifested by short term memory loss, to include 
as due to an undiagnosed illness.  

8.  Entitlement to service connection for skin rash, to 
include as due to an undiagnosed illness.  

9.  Whether new and material evidence has been received to 
reopen the claim of service connection for migraine 
headaches, to include as due to an undiagnosed illness.  

10.  Whether new and material evidence has been received to 
reopen the claim of service connection for a chronic 
disability manifested by loss of muscle control, to include 
as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and her spouse


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1989 to October 
1990 and from December 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
RO.  

In August 2007, the veteran and her spouse, accompanied by 
the veteran's representative, testified at a hearing before 
the undersigned Veterans Law Judge at the RO.  Additional 
evidence was received at the hearing, accompanied by a waiver 
of RO consideration.  This evidence will be considered in 
evaluating the veteran's claims.  In addition, the record was 
held open for 30 days in order to allow the veteran 
additional time to submit relevant records.  No additional 
records, however, were submitted.  

The issues of entitlement to service connection for chronic 
fatigue syndrome; multiple joint pain involving the 
shoulders, elbows, wrists, hands, fingers, hips, knees, and 
low back; chronic pelvic and abdominal pains; 
temporomandibular joint pain; a heart disability, including 
cardiac dysrhythmia; a chronic disability manifested by low 
grade fever; a chronic disability manifested by short term 
memory loss; skin rash; migraine headaches; and a chronic 
disability manifested by loss of muscle control; each to 
include as due to an undiagnosed illness, are addressed in 
the REMAND portion of this document and are being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDINGS OF FACT

1.  In a September 1995 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for 
migraine headaches and loss of muscle control; the veteran 
was notified of this decision and of her appellate rights; 
the veteran did not appeal this determination and the 
decision became final.  

2.  The evidence added to the record since the September 1995 
rating decision is not cumulative or redundant, and when 
considered with previous evidence of record, relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claims.  



CONCLUSION OF LAW

Subsequent to the final September 1995 RO decision, new and 
material evidence has been received to reopen claims of 
service connection for migraine headaches and loss of muscle 
control.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of VCAA, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The Board has considered this legislation.  However, to the 
extent that the action taken hereinbelow is favorable to the 
veteran, further discussion of VCAA is not required at this 
point.  


II.  New and Material Evidence.

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c); 38 C.F.R. §§ 20.1100; see also Hayslip v. Principi, 
364 F.3d 1321 (Fed. Cir. 2004).  

An exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

In this case, the evidence submitted after September 1995 
consists of voluminous private and VA medical treatment 
records, VA examinations, records from the Social Security 
Administration, the veteran's testimony before the Board, and 
statements submitted by the veteran and her representative in 
support of the claims.  

Of particular significance are medical records and testimony 
indicating that the veteran had been in a motor vehicle 
accident while on active duty and that her headaches began 
shortly thereafter and have continued to the present time.  
The medical records also indicate that the veteran has been 
diagnosed with migraine headaches.  

The medical records also indicate a diagnoses rheumatoid 
arthritis and probable multiple sclerosis.  The medical 
records indicate a diagnosis of tremors likely secondary to 
multiple sclerosis.  

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to unestablished facts necessary to 
substantiate the veteran's claims.  

The Board also finds that this evidence is neither cumulative 
nor redundant of the evidence of record at the time of the 
September 1995 RO decision and, when considered with previous 
evidence of record, relates to unestablished facts necessary 
to substantiate the veteran's claims and raises a reasonable 
possibility of substantiating the claims.  

Having determined that new and material evidence has been 
added to the record, the veteran's application to reopen the 
claims of service connection for migraine headaches and loss 
of muscle control is granted.  



ORDER

As new and material evidence has been presented, the 
veteran's claims of entitlement to service connection for 
migraine headaches and loss of muscle control are reopened; 
the appeal to this extent is allowed, subject to further 
action as discussed hereinbelow.  




REMAND

For the reasons set forth hereinbelow, the veteran's claim of 
service connection must be remanded for additional 
development and adjudication.  

In this regard, the Board notes that the veteran testified 
that many of her claimed disabilities began in service.  For 
example, she indicated being seen in service for a rapid 
heart rate, numbness and anemia, tendonitis of the left foot, 
an enlarged left ovary with cysts, pelvic adhesions and 
temporomandibular joint pain.  

The veteran also indicated that she was involved in a motor 
vehicle accident in August 1990 and has had headaches, muscle 
pain and fatigue since that time.  

Since service, the veteran has been diagnosed with a skin 
condition, to include cherry angiomas and intermittent 
folliculitis, recurrent arrhythmias status post pacemaker 
insertion 2000, history of brucella endocarditis, superior 
vena cava stenosis, chronic abdominal pain, GERD, rheumatoid 
arthritis, probable multiple sclerosis, mild degenerative 
disc disease of the lumbar spine, action tremors moderately 
severe, migraine headaches, and chronic fatigue syndrome.  

The veteran has also been afforded VA examinations in 
connection with many of her claims in November 2003.  The 
examinations that are relevant to the veteran's claims, 
however, noted that the veteran's claims file was not 
available for review at the time of the examination.  

These VA examiners also did not offer opinions regarding 
whether the veterans diagnosed disabilities were related to 
her service or, if there was no disability diagnosed, whether 
there were objective indications of a chronic disability 
(lasting six months or more) that could not be attributed to 
any known clinical diagnosis by history, physical examination 
and laboratory tests.  

The Board finds that the November 2003 examinations are 
inadequate in this case. In this regard, VA's duty to assist 
requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  This medical examination 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also 
Godfrey v. Brown, 8 Vet. App. 113 (1995) (Board not required 
to accept doctors' opinions that are based upon the veteran's 
recitation of medical history); Owens v. Brown, 7 Vet. App. 
429 (1995).  

The veteran's service medical records and other related 
documents should be reviewed by the examiner, thereby 
enabling him to form an opinion on an independent basis.  
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see also Swann 
v. Brown, 5 Vet. App. 229 (1993) and Powell v. West, 13 Vet. 
App. 31, 35 (1999) (error for Board to rely on inadequate 
examination).  

Upon remand, additional VA examinations are warranted to 
determine the current nature, extent and etiology of the 
claimed conditions in order to ascertain if any are related 
to or had their onset during service, within one year of 
service, or whether there are objective indications of a 
chronic disability (lasting six months or more) that cannot 
be attributed to any known clinical diagnosis by history, 
physical examination, and laboratory tests.  

Pursuant to VCAA, such examinations are required to 
adjudicate the veteran's claims.  See 38 U.S.C.A § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(4), 3.307, 3.309.  

Prior to affording the veteran new VA examinations, the Board 
notes that any outstanding medical records relevant to the 
claims should be associated with her claims file.  Here, the 
Board notes that the veteran indicated that, following her 
August testimony before the Board, she was scheduled for 
surgery to remove her left ovary.  

In addition, an April 2007 treatment record from one of the 
veteran's private physicians indicated that additional 
testing were being ordered.  Finally, the Board notes that 
the veteran has been seen for treatment at the VA Medical 
Center.  

On remand, therefore, the RO should attempt to update the 
veteran's file with the additional private records related to 
her recent surgery and recent additional testing. In 
addition, the RO should contact the VA Medical Center and 
update the veteran's claims file with  records from this 
facility dated since September 2005.  Finally, the veteran 
should also be afforded an opportunity to submit any 
additional records that may be relevant to her claims.  

In this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must 
obtain these outstanding records.  See 38 U.S.C.A. § 5103A(b-
c) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her basic service connection claims, and was 
provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  

The veteran was not, however, informed of the requirements 
for establishing service connection due to an undiagnosed 
illness.  This case must therefore be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran and 
her representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate each of the claims on 
appeal, to include evidence required to 
establish service connection as due to an 
undiagnosed illness.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on her behalf.  

The letter should also request that the 
veteran provide any evidence in her 
possession that pertains to the claims, 
and should contain an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should take appropriate steps 
to contact the veteran and request that 
she identify any VA and non-VA health 
care providers, other than those already 
associated with her claims file, that 
have treated her for any of her claimed 
disabilities since service. This should 
include medical and treatment records 
related to her August or September 2007 
surgery for removal of her left ovary, 
and should also include treatment records 
from the veteran's private physician 
reflecting the results of additional 
testing.  The RO should also obtain 
treatment records from the Tampa VA 
Medical Center dated since September 
2005.  

If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and her representative should be 
informed so in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran for appropriate VA examinations 
in order to determine the nature, extent 
and likely etiology of the claimed 
chronic fatigue syndrome; multiple joint 
pain involving the shoulders, elbows, 
wrists, hands, fingers, hips, knees, and 
low back; chronic pelvic and abdominal 
pains; temporomandibular joint pain; a 
heart condition, including cardiac 
dysrhythmia; a chronic low grade fever; a 
short term memory loss; skin rash; 
migraine headaches; and loss of muscle 
control, found to be present.  All 
necessary special studies or tests should 
be accomplished.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  

The report of examination should contain 
a detailed account of all manifestations 
of any of the above-mentioned conditions 
found to be present.  If the examiner 
diagnoses the veteran as having any of 
the foregoing conditions, the examiner 
should specify a diagnosis and offer an 
opinion as to whether it is at least as 
likely as not that such disability was 
caused by or had its onset during service 
or within one year of service.  The 
examiner should also indicate if any of 
the veteran's claimed conditions are 
symptoms of a diagnosed condition.  In 
this regard, the examiner is asked to 
comment on the service medical records 
and the many diagnosed disabilities 
contained in the veteran's claims file, 
to include rheumatoid arthritis and 
probable multiple sclerosis.  

Finally, if no diagnosis is offered with 
respect to any of the symptoms outlined 
by the veteran, and these symptoms cannot 
be attributed to a diagnosed disability, 
the examiner is requested to comment on 
(i) whether there are nevertheless 
objective indications of a chronic 
disability (lasting six months or more), 
(ii) when such objective indications of a 
chronic disability became manifest, and 
(iii) whether such objective indications 
of a chronic disability cannot be 
attributed to any known clinical 
diagnosis by history, physical 
examination, and laboratory tests.  If no 
chronic disorder is present, regardless 
of etiology, the examiner should so 
state.  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  

4.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
veteran's claims in light of all relevant 
evidence and governing legal authority 
and precedent.   In the event a decision 
remains adverse, the veteran must be 
furnished a supplemental statement of the 
case and be given an opportunity to 
submit written or other argument in 
response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


